internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-107125-01 cc psi b4 taxpayer’s name taxpayer’s identification no years involved date of conference legend taxpayer spouse year amount amount issue s is the deemed gift under sec_2515 of the generation-skipping_transfer_tax imposed on a direct_skip split between spouses if the spouses have elected under sec_2513 to split all gifts made to third parties during the calendar_year conclusion taxpayer and spouse must split the deemed gift under sec_2515 of the generation-skipping_transfer_tax imposed on a direct_skip because taxpayer and spouse elected under sec_2513 to split all gifts made to third parties during the calendar_year facts taxpayer and spouse are husband and wife during year taxpayer and spouse made gifts to taxpayer’s grandchildren prior to year taxpayer gifted over amount to third parties and therefore at the time of the gifts to the grandchildren in the instant case taxpayer had completely utilized his unified_credit as well as his generation-skipping_transfer_tax_exemption prior to year wife gifted amount thus wife had not completely utilized her unified_credit or her generation-skipping_transfer_tax_exemption taxpayer and spouse filed separate form sec_709 united_states gift and generation-skipping_transfer_tax return both taxpayer and spouse executed tam-107125-01 the consents required by sec_2513 and elected to treat the gifts to taxpayer’s grandchildren as made one-half by each spouse in addition each treated the deemed gift under sec_2515 of the generation-skipping_transfer_tax as an additional gift that must be split under sec_2513 law and analysis sec_2513 provides that a gift made by one spouse to any person other than his spouse shall for the purposes of this chapter be considered as made one-half by him and one-half by his spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states the gifts are treated as made one-half by each spouse only if both spouses consent to gift-splitting on all gifts made during the calendar_year by either while married to the other sec_2515 provides that in the case of any taxable gift that is a direct_skip within the meaning of chapter the amount_of_such_gift shall be increased by the amount of any_tax imposed on the transferor under chapter with respect to the gift thus any generation-skipping_transfer_tax imposed is treated as an additional gift that is also subject_to gift_tax sec_2601 provides that in the case of a direct_skip the tax shall be paid_by the transferor under sec_2652 if under sec_2513 one-half of a gift is treated as made by an individual and one-half of such gift is treated as made by the spouse of such individual such gift shall be so treated for purposes of chapter sec_26_2652-1 provides that in the case of a transfer with respect to which the donor’s spouse makes an election under sec_2513 to treat the gift as made one-half by the spouse the electing spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 the donor is treated as the transferor of one-half of the value of the entire property in sec_26 a example t transfers dollar_figure to a_trust for the sole benefit of t’s grandchild s t’s spouse consents under sec_2513 to split the gift with t for purposes of chapter s and t are each treated as a transferor of dollar_figure to the trust in the instant case taxpayer and spouse elected under sec_2513 to treat all gifts made during the calendar_year by either to be treated as made one-half by each spouse the statutory language of sec_2515 deems the generation-skipping tax imposed on the transferor to be an additional gift that is subject_to gift_tax if both spouses have consented to gift-splitting for a calendar_year sec_2513 requires all gifts made during the calendar_year to be treated as made one-half by each spouse therefore because taxpayer and spouse made an election under sec_2513 to split all gifts made to third parties during year taxpayer and spouse must split the deemed gift under sec_2515 of tam-107125-01 generation-skipping_transfer_tax imposed on the direct_skip gift to taxpayer’s grandchildren caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
